EXECUTION VERSION

AMENDMENT NO. 8 TO
AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
THIS AMENDMENT NO. 8 TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT (this
“Amendment”), dated as of July 28, 2015, is by and among GREEN TREE ADVANCE
RECEIVABLES II LLC, a Delaware limited liability company (the “Borrower”), GREEN
TREE SERVICING LLC, a Delaware limited liability company, as administrator (in
such capacity, the “Administrator”), THE FINANCIAL INSTITUTIONS identified on
the signature pages hereto as Lenders (each, a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“WFB”) as “Calculation
Agent,” “Account Bank,” “Verification Agent” and “Securities Intermediary” and
WELLS FARGO CAPITAL FINANCE, LLC (“WFCF”), as agent for the Lenders (in such
capacity, together with any successor thereto in such capacity, the “Agent”).
Capitalized terms used herein and not otherwise defined shall have the meaning
given to such terms in the Receivables Loan Agreement (defined below).
WHEREAS, the Borrower, the Administrator, WFB, as Calculation Agent, Account
Bank, Verification Agent and Securities Intermediary, the Lenders and WFCF, as
Agent and Lender, are parties to that certain Amended and Restated Receivables
Loan Agreement dated as of May 2, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Loan Agreement”);
WHEREAS, Section 11.01 of the Receivables Loan Agreement provides that the
Receivables Loan Agreement may be amended as follows;
WHEREAS, the Agent represents each Lender under the Receivables Loan Agreement
as of the date hereof and each such Lender has consented to the terms of this
Amendment;
WHEREAS, the parties to the Receivables Loan Agreement have agreed to amend the
Receivables Loan Agreement on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendments to the Receivables Loan Agreement. Effective as of the date
hereof and subject to the execution of this Amendment by the parties hereto, the
Receivables Loan Agreement is hereby amended as follows:
1.1    Section 1.01 is hereby amended by adding the following new definition in
its appropriate alphabetical order:
““Eighth Amendment Date” means July 28, 2015”
1.2    In Section 1.01, the following definitions are hereby amended and
restated in their entirety as follows:
”“Level 1 WAMO Event” means, as of any date of determination, the Weighted
Average Months Outstanding on such date exceeds 20 months but is not greater
than 23 months.”
““Level 2 WAMO Event” means, as of any date of determination, the Weighted
Average Months Outstanding on such date exceeds 23 months.”
““Protective Advance Trigger Event” means, as of any date of determination, (i)
the Protective Advance WALP on such date exceeds 27 months or (ii) the
Protective Advance WAMO on such date exceeds 28 months.”
““Scheduled Termination Date” means July 31, 2018.”
1.3    In Section 1.01, the definition of “Adjusted LIBO Rate” is hereby amended
by adding the following proviso to the end thereof:
“provided, that if the Adjusted LIBO Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.”
1.4    In Section 1.01, the definition of “Advance Rate” is hereby amended by
amending and restating clause (b)(ii) thereof in its entirety as follows:
“(ii) with respect to all Conditional Pool Protective Advances, 83.0%, minus the
sum of the following percentages: (A) if a Level 1 WALP Event exists on such
date, 5.0%, or, if a Level 2 WALP Event exists on such date, 10.0%; (B) if a
Level 1 WAMO Event exists on such date, 5.0% or, if a Level 2 WAMO Event exists
on such date, 10.0%; (C) if the Protective Advance WALP (x) exceeds 23 months
but is not greater than 24 months, 3.0%, (y) exceeds 24 months but is not
greater than 25 months, 5.0%, or (z) exceeds 25 months, 10.0% and (D) if the
Conditional Pool Protective Advance WAMO on such date exceeds 25 months but is
not greater than 28 months, 5.0% or, if the Conditional Pool Protective Advance
WAMO on such date exceeds 28 months, 10.0%; provided, that if a Protective
Advance Trigger Event exists on such date, the “Advance Rate” with respect to
all Conditional Pool Protective Advances shall be 0%;”
1.5    In Section 1.01, the definition of “Interest Rate” is hereby amended by
changing the percentage rate at the beginning of subclause (y) thereof to
“2.50%”.
1.6    Section 2.14 is hereby amended by amending and restating clause (a)
thereof in its entirety as follows:
“(a) If at any time following the Eighth Amendment Date and prior to the Final
Collection Date, the Adjusted LIBO Rate shall exceed 3.00%, the Borrower shall,
within sixty (60) days of the date that the Adjusted LIBO Rate first exceeds
3.00%, enter into one or more Interest Rate Hedge Agreements which are interest
rate caps with (i) a “strike price” of 5.00%, with Eligible Hedge
Counterparties, (ii) an aggregate notional amount not less than eighty percent
(80.0%) of the Aggregate Loan Amount and (iii) such other terms as are
reasonably acceptable to the Required Lenders. Each such Interest Rate Hedge
Agreement shall remain effective until the date that is six months after the
Scheduled Termination Date. The Borrower shall instruct all Hedge Providers to
remit all payments under the Interest Rate Hedge Agreements to the Collection
Account by wire transfer of immediately available funds. The Borrower shall
provide copies of all confirmations under each Interest Rate Hedge Agreement to
the Agent, the Calculation Agent and the Verification Agent. The Borrower shall
not consent to any amendment, modification or waiver of the terms of any
Interest Rate Hedge Agreement without the prior written consent of the Agent.”
1.7    Each of Schedule IV, V, VI, VIII, IX and X are hereby amended and
restated in their entirety in the form of Schedule IV, V, VI, VIII, IX and X
hereto, respectively.
Section 2.    Reference to and Effect on the Receivables Loan Agreement. From
and after the date hereof, each reference in the Receivables Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like
import shall mean and be a reference to the Receivables Loan Agreement as
amended hereby, and each reference to the Receivables Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Receivables Loan Agreement shall mean and be a reference to the
Receivables Loan Agreement as amended hereby.
Section 3.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
Section 4.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 5.    Conditions to Effectiveness. The effectiveness of this Amendment
is subject to receipt by the Administrative Agent of (a) executed counterparts
(or other evidence of execution, including facsimile signatures, satisfactory to
the Administrative Agent) of this Amendment and (b) confirmation that the
extension fee of $750,000 has been paid directly to WFCF by the Borrower.
Section 6.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
(Signatures Appear on the Following Pages)


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.
GREEN TREE ADVANCE RECEIVABLES II LLC, as Borrower
By:
/s/ Cheryl A. Collins
 
Name: Cheryl A. Collins
 
Title: SVP & Treasurer



GREEN TREE SERVICING LLC,
as Administrator
By:
/s/ Cheryl A. Collins
 
Name: Cheryl A. Collins
 
Title: SVP & Treasurer





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Calculation Agent, Verification
Agent, Account Bank and Securities Intermediary
By:
/s/ Mark DeFabio
 
Name: Mark DeFabio
 
Title: Vice President



WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as Lender By:
By:
/s/ Mark Weide
 
Name: Mark Weide
 
Title: Vice President







SCHEDULE IV
List of Designated Servicing Agreements


Trust Legal Name
1.    
BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates
Series 1997-1
2.    
BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates
Series 1997-2
3.    
BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates
Series 1998-1
4.    
BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series
1996-1
5.    
BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
6.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
7.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
8.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
9.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
10.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
11.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
12.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
13.    
Conseco Finance Home Equity Loan Trust 2001-C
14.    
Conseco Finance Home Equity Loan Trust 2001-D
15.    
Conseco Finance Home Equity Loan Trust 2002-A
16.    
Conseco Finance Home Equity Loan Trust 2002-B
17.    
Conseco Finance Home Equity Loan Trust 2002-C
18.    
Green Tree 2008 HE-1
19.    
Green Tree 2008 MH-1
20.    
Green Tree Mortgage Loan Trust 2005-HE1
21.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1
22.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
23.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2
24.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
25.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4
26.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
27.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
28.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
29.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
30.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
31.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
32.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
33.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
34.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
35.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
36.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
37.    
Home Improvement and Home Equity Loan Trust 1997-D
38.    
Home Improvement and Home Equity Loan Trust 1997-E
39.    
Home Improvement and Home Equity Loan Trust 1998-C
40.    
Lake Country Mortgage Loan Trust 2005-HE1
41.    
Lake Country Mortgage Loan Trust 2006-HE1
42.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
43.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
44.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
45.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3
46.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
47.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
48.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
49.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
50.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
51.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9
52.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
53.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
54.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
55.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
56.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
57.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5
58.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
59.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7
60.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
61.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
62.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
63.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
64.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
65.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
66.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
67.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
68.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
69.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
70.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1
71.    
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A
72.    
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A
73.    
Origen Manufactured Housing Contract Trust 2004-A
74.    
Origen Manufactured Housing Contract Trust 2004-B
75.    
Origen Manufactured Housing Contract Trust 2005-A
76.    
Origen Manufactured Housing Contract Trust 2005-B
77.    
Origen Manufactured Housing Contract Trust 2006-A
78.    
Origen Manufactured Housing Contract Trust 2007-A
79.    
Origen Manufactured Housing Contract Trust 2007-B
80.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1
81.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2
82.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3
83.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4
84.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1
85.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2
86.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3
87.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1
88.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2
89.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3
90.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4
91.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5
92.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6
93.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7
94.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8
95.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1
96.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2
97.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3
98.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4
99.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5
100.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6
101.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1
102.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2
103.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4
104.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5
105.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6
106.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1
107.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3
108.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4
109.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1
110.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2
111.    
Merit Series 11 Collateralized Mortgage Bonds
112.    
Merit Series 12-1 Collateralized Mortgage Bonds
113.    
Merit Series 13 Collateralized Mortgage Bonds
114.    
Mid-State Capital Trust 2010-1
115.    
WIMC Capital Trust 2011-1
116.    
Mid-State Capital Corporation 2004-1 Trust
117.    
Mid-State Capital Corporation 2005-1 Trust
118.    
Mid-State Capital Corporation 2006-1 Trust
119.    
Mid-State Trust VI
120.    
Mid-State Trust VII
121.    
Mid-State Trust VIII
122.    
Mid-State Trust XI







SCHEDULE V
List of Securitization Trusts with Calendar Month Collection Periods




 
Trust Legal Name
Seller
1.    
BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
Green Tree Servicing LLC
2.    
BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
Green Tree Servicing LLC
3.    
BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
Green Tree Servicing LLC
4.    
BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1
Green Tree Servicing LLC
5.    
BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
Green Tree Servicing LLC
6.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
Green Tree Servicing LLC
7.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
Green Tree Servicing LLC
8.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
Green Tree Servicing LLC
9.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
Green Tree Servicing LLC
10.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
Green Tree Servicing LLC
11.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
Green Tree Servicing LLC
12.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
Green Tree Servicing LLC
13.    
Conseco Finance Home Equity Loan Trust 2001-C
Green Tree Servicing LLC
14.    
Conseco Finance Home Equity Loan Trust 2001-D
Green Tree Servicing LLC
15.    
Conseco Finance Home Equity Loan Trust 2002-A
Green Tree Servicing LLC
16.    
Conseco Finance Home Equity Loan Trust 2002-B
Green Tree Servicing LLC
17.    
Conseco Finance Home Equity Loan Trust 2002-C
Green Tree Servicing LLC
18.    
Green Tree 2008 HE-1
Green Tree Servicing LLC
19.    
Green Tree 2008 MH-1
Green Tree Servicing LLC
20.    
Green Tree Mortgage Loan Trust 2005-HE1
Green Tree Servicing LLC
21.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1
Green Tree Servicing LLC
22.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
Green Tree Servicing LLC
23.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2
Green Tree Servicing LLC
24.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
Green Tree Servicing LLC
25.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4
Green Tree Servicing LLC
26.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
Green Tree Servicing LLC
27.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through
Certificate Trust Series 1999-6
Green Tree Servicing LLC
28.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
Green Tree Servicing LLC
29.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
Green Tree Servicing LLC
30.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
Green Tree Servicing LLC
31.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
Green Tree Servicing LLC
32.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
Green Tree Servicing LLC
33.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
Green Tree Servicing LLC
34.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
Green Tree Servicing LLC
35.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
Green Tree Servicing LLC
36.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through
Certificate Trust Series 2001-2
Green Tree Servicing LLC
37.    
Home Improvement and Home Equity Loan Trust 1997-D
Green Tree Servicing LLC
38.    
Home Improvement and Home Equity Loan Trust 1997-E
Green Tree Servicing LLC
39.    
Home Improvement and Home Equity Loan Trust 1998-C
Green Tree Servicing LLC
40.    
Lake Country Mortgage Loan Trust 2005-HE1
Green Tree Servicing LLC
41.    
Lake Country Mortgage Loan Trust 2006-HE1
Green Tree Servicing LLC
42.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
Green Tree Servicing LLC
43.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
Green Tree Servicing LLC
44.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
Green Tree Servicing LLC
45.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate
Trust 1995-3
Green Tree Servicing LLC
46.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
Green Tree Servicing LLC
47.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
Green Tree Servicing LLC
48.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
Green Tree Servicing LLC
49.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
Green Tree Servicing LLC
50.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
Green Tree Servicing LLC
51.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9
Green Tree Servicing LLC
52.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
Green Tree Servicing LLC
53.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
Green Tree Servicing LLC
54.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
Green Tree Servicing LLC
55.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
Green Tree Servicing LLC
56.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
Green Tree Servicing LLC
57.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5
Green Tree Servicing LLC
58.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
Green Tree Servicing LLC
59.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7
Green Tree Servicing LLC
60.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
Green Tree Servicing LLC
61.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
Green Tree Servicing LLC
62.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
Green Tree Servicing LLC
63.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
Green Tree Servicing LLC
64.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
Green Tree Servicing LLC
65.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
Green Tree Servicing LLC
66.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
Green Tree Servicing LLC
67.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
Green Tree Servicing LLC
68.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
Green Tree Servicing LLC
69.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
Green Tree Servicing LLC
70.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1
Green Tree Servicing LLC
71.    
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A
Green Tree Servicing LLC
72.    
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A
Green Tree Servicing LLC
73.    
Origen Manufactured Housing Contract Trust 2004-A
Green Tree Servicing LLC
74.    
Origen Manufactured Housing Contract Trust 2004-B
Green Tree Servicing LLC
75.    
Origen Manufactured Housing Contract Trust 2005-A
Green Tree Servicing LLC
76.    
Origen Manufactured Housing Contract Trust 2005-B
Green Tree Servicing LLC
77.    
Origen Manufactured Housing Contract Trust 2006-A
Green Tree Servicing LLC
78.    
Origen Manufactured Housing Contract Trust 2007-A
Green Tree Servicing LLC
79.    
Origen Manufactured Housing Contract Trust 2007-B
Green Tree Servicing LLC
80.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1
Green Tree Servicing LLC
81.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2
Green Tree Servicing LLC
82.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3
Green Tree Servicing LLC
83.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4
Green Tree Servicing LLC
84.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1
Green Tree Servicing LLC
85.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2
Green Tree Servicing LLC
86.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3
Green Tree Servicing LLC
87.    
Mid-State Capital Trust 2010-1
Green Tree Servicing LLC
88.    
WIMC Capital Trust 2011-1
Green Tree Servicing LLC
89.    
Mid-State Capital Corporation 2004-1 Trust
Green Tree Servicing LLC
90.    
Mid-State Capital Corporation 2005-1 Trust
Green Tree Servicing LLC
91.    
Mid-State Capital Corporation 2006-1 Trust
Green Tree Servicing LLC
92.    
Mid-State Trust VI
Green Tree Servicing LLC
93.    
Mid-State Trust VII
Green Tree Servicing LLC
94.    
Mid-State Trust VIII
Green Tree Servicing LLC
95.    
Mid-State Trust XI
Green Tree Servicing LLC





SCHEDULE VI
List of Securitization Trusts with Non-Calendar Month Collection Periods




SCHEDULE OF COLLECTION PERIOD (16th – 15th)
 
Trust Legal Name
Seller
1.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1
Green Tree Servicing LLC
2.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2
Green Tree Servicing LLC
3.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3
Green Tree Servicing LLC
4.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4
Green Tree Servicing LLC
5.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5
Green Tree Servicing LLC
6.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6
Green Tree Servicing LLC
7.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7
Green Tree Servicing LLC
8.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8
Green Tree Servicing LLC
9.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1
Green Tree Servicing LLC
10.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2
Green Tree Servicing LLC
11.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3
Green Tree Servicing LLC
12.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4
Green Tree Servicing LLC
13.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5
Green Tree Servicing LLC
14.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6
Green Tree Servicing LLC
15.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1
Green Tree Servicing LLC
16.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2
Green Tree Servicing LLC
17.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4
Green Tree Servicing LLC
18.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5
Green Tree Servicing LLC
19.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6
Green Tree Servicing LLC
20.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1
Green Tree Servicing LLC
21.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3
Green Tree Servicing LLC
22.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4
Green Tree Servicing LLC
23.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1
Green Tree Servicing LLC
24.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2
Green Tree Servicing LLC





SCHEDULE OF COLLECTION PERIOD (21st – 20th)
1.    
Merit Series 11 Collateralized Mortgage Bonds
Green Tree Servicing LLC
2.    
Merit Series 12-1 Collateralized Mortgage Bonds
Green Tree Servicing LLC
3.    
Merit Series 13 Collateralized Mortgage Bonds
Green Tree Servicing LLC





SCHEDULE VIII
List of Securitization Trusts from which Delinquency Advances will be made


LIST OF SECURITIZATION TRUSTS FROM WHICH
DELINQUENCY ADVANCES WILL BE MADE


 
Trust Legal Name
Seller
1.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1
Green Tree Servicing LLC
2.    
BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1
Green Tree Servicing LLC
3.    
BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
Green Tree Servicing LLC
4.    
BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
Green Tree Servicing LLC
5.    
BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
Green Tree Servicing LLC
6.    
BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
Green Tree Servicing LLC
7.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1
Green Tree Servicing LLC
8.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
Green Tree Servicing LLC
9.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2
Green Tree Servicing LLC
10.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
Green Tree Servicing LLC
11.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4
Green Tree Servicing LLC
12.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
Green Tree Servicing LLC
13.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
Green Tree Servicing LLC
14.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
Green Tree Servicing LLC
15.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
Green Tree Servicing LLC
16.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
Green Tree Servicing LLC
17.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
Green Tree Servicing LLC
18.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
Green Tree Servicing LLC
19.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
Green Tree Servicing LLC
20.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
Green Tree Servicing LLC
21.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
Green Tree Servicing LLC
22.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
Green Tree Servicing LLC
23.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
Green Tree Servicing LLC
24.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
Green Tree Servicing LLC
25.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
Green Tree Servicing LLC
26.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
Green Tree Servicing LLC
27.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
Green Tree Servicing LLC
28.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
Green Tree Servicing LLC
29.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
Green Tree Servicing LLC
30.    
Conseco Finance Home Equity Loan Trust 2001-C
Green Tree Servicing LLC
31.    
Conseco Finance Home Equity Loan Trust 2001-D
Green Tree Servicing LLC
32.    
Conseco Finance Home Equity Loan Trust 2002-A
Green Tree Servicing LLC
33.    
Conseco Finance Home Equity Loan Trust 2002-B
Green Tree Servicing LLC
34.    
Conseco Finance Home Equity Loan Trust 2002-C
Green Tree Servicing LLC







SCHEDULE IX
List of Securitization Trusts from which Conditional Pool Protective Advances
will be made


LIST OF SECURITIZATION TRUSTS FROM WHICH
CONDITIONAL POOL PROTECTIVE ADVANCES WILL BE MADE
 
Trust Legal Name
Seller
1.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
Green Tree Servicing LLC
2.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
Green Tree Servicing LLC
3.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
Green Tree Servicing LLC
4.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
Green Tree Servicing LLC
5.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
Green Tree Servicing LLC
6.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
Green Tree Servicing LLC
7.    
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
Green Tree Servicing LLC
8.    
Green Tree 2008 HE-1
Green Tree Servicing LLC
9.    
Green Tree 2008 MH-1
Green Tree Servicing LLC
10.    
Green Tree Mortgage Loan Trust 2005-HE1
Green Tree Servicing LLC
11.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
Green Tree Servicing LLC
12.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
Green Tree Servicing LLC
13.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
Green Tree Servicing LLC
14.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
Green Tree Servicing LLC
15.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
Green Tree Servicing LLC
16.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
Green Tree Servicing LLC
17.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
Green Tree Servicing LLC
18.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
Green Tree Servicing LLC
19.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
Green Tree Servicing LLC
20.    
Lake Country Mortgage Loan Trust 2005-HE1
Green Tree Servicing LLC
21.    
Lake Country Mortgage Loan Trust 2006-HE1
Green Tree Servicing LLC
22.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
Green Tree Servicing LLC
23.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
Green Tree Servicing LLC
24.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
Green Tree Servicing LLC
25.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3
Green Tree Servicing LLC
26.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
Green Tree Servicing LLC
27.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
Green Tree Servicing LLC
28.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
Green Tree Servicing LLC
29.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
Green Tree Servicing LLC
30.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
Green Tree Servicing LLC
31.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9
Green Tree Servicing LLC
32.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
Green Tree Servicing LLC
33.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
Green Tree Servicing LLC
34.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
Green Tree Servicing LLC
35.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
Green Tree Servicing LLC
36.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
Green Tree Servicing LLC
37.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5
Green Tree Servicing LLC
38.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
Green Tree Servicing LLC
39.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7
Green Tree Servicing LLC
40.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
Green Tree Servicing LLC
41.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
Green Tree Servicing LLC
42.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
Green Tree Servicing LLC
43.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
Green Tree Servicing LLC
44.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
Green Tree Servicing LLC
45.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
Green Tree Servicing LLC
46.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
Green Tree Servicing LLC
47.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
Green Tree Servicing LLC
48.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
Green Tree Servicing LLC
49.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
Green Tree Servicing LLC
50.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1
Green Tree Servicing LLC
51.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2
Green Tree Servicing LLC
52.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3
Green Tree Servicing LLC
53.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4
Green Tree Servicing LLC
54.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5
Green Tree Servicing LLC
55.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6
Green Tree Servicing LLC
56.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7
Green Tree Servicing LLC
57.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8
Green Tree Servicing LLC
58.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1
Green Tree Servicing LLC
59.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2
Green Tree Servicing LLC
60.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3
Green Tree Servicing LLC
61.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4
Green Tree Servicing LLC
62.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5
Green Tree Servicing LLC
63.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6
Green Tree Servicing LLC
64.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1
Green Tree Servicing LLC
65.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2
Green Tree Servicing LLC
66.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4
Green Tree Servicing LLC
67.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5
Green Tree Servicing LLC
68.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6
Green Tree Servicing LLC
69.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1
Green Tree Servicing LLC
70.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3
Green Tree Servicing LLC
71.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4
Green Tree Servicing LLC
72.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1
Green Tree Servicing LLC
73.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2
Green Tree Servicing LLC
74.    
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A
Green Tree Servicing LLC
75.    
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A
Green Tree Servicing LLC
76.    
Origen Manufactured Housing Contract Trust 2004-A
Green Tree Servicing LLC
77.    
Origen Manufactured Housing Contract Trust 2004-B
Green Tree Servicing LLC
78.    
Origen Manufactured Housing Contract Trust 2005-A
Green Tree Servicing LLC
79.    
Origen Manufactured Housing Contract Trust 2005-B
Green Tree Servicing LLC
80.    
Origen Manufactured Housing Contract Trust 2006-A
Green Tree Servicing LLC
81.    
Origen Manufactured Housing Contract Trust 2007-A
Green Tree Servicing LLC
82.    
Origen Manufactured Housing Contract Trust 2007-B
Green Tree Servicing LLC
83.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1
Green Tree Servicing LLC
84.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2
Green Tree Servicing LLC
85.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3
Green Tree Servicing LLC
86.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4
Green Tree Servicing LLC
87.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1
Green Tree Servicing LLC
88.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2
Green Tree Servicing LLC
89.    
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3
Green Tree Servicing LLC
90.    
Mid-State Capital Trust 2010-1
Green Tree Servicing LLC
91.    
WIMC Capital Trust 2011-1
Green Tree Servicing LLC
92.    
Mid-State Capital Corporation 2004-1 Trust
Green Tree Servicing LLC
93.    
Mid-State Capital Corporation 2005-1 Trust
Green Tree Servicing LLC
94.    
Mid-State Capital Corporation 2006-1 Trust
Green Tree Servicing LLC
95.    
Mid-State Trust VI
Green Tree Servicing LLC
96.    
Mid-State Trust VII
Green Tree Servicing LLC
97.    
Mid-State Trust VIII
Green Tree Servicing LLC
98.    
Mid-State Trust XI
Green Tree Servicing LLC







SCHEDULE X
List of Securitization Trusts from which Non-Crossed Protective Advances will be
made


LIST OF SECURITIZATION TRUSTS FROM WHICH
NON-CROSSED PROTECTIVE ADVANCES WILL BE MADE
 
Trust Legal Name
Seller
1.    
BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
Green Tree Servicing LLC
2.    
BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
Green Tree Servicing LLC
3.    
BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
Green Tree Servicing LLC
4.    
BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1
Green Tree Servicing LLC
5.    
BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
Green Tree Servicing LLC
6.    
Conseco Finance Home Equity Loan Trust 2001-C
Green Tree Servicing LLC
7.    
Conseco Finance Home Equity Loan Trust 2001-D
Green Tree Servicing LLC
8.    
Conseco Finance Home Equity Loan Trust 2002-A
Green Tree Servicing LLC
9.    
Conseco Finance Home Equity Loan Trust 2002-B
Green Tree Servicing LLC
10.    
Conseco Finance Home Equity Loan Trust 2002-C
Green Tree Servicing LLC
11.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1
Green Tree Servicing LLC
12.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
Green Tree Servicing LLC
13.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2
Green Tree Servicing LLC
14.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
Green Tree Servicing LLC
15.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4
Green Tree Servicing LLC
16.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
Green Tree Servicing LLC
17.    
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
Green Tree Servicing LLC
18.    
Home Improvement and Home Equity Loan Trust 1997-D
Green Tree Servicing LLC
19.    
Home Improvement and Home Equity Loan Trust 1997-E
Green Tree Servicing LLC
20.    
Home Improvement and Home Equity Loan Trust 1998-C
Green Tree Servicing LLC
21.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1
Green Tree Servicing LLC
22.    
Merit Series 11 Collateralized Mortgage Bonds
Green Tree Servicing LLC
23.    
Merit Series 12-1 Collateralized Mortgage Bonds
Green Tree Servicing LLC
24.    
Merit Series 13 Collateralized Mortgage Bonds
Green Tree Servicing LLC
25.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
Green Tree Servicing LLC
26.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
Green Tree Servicing LLC
27.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
Green Tree Servicing LLC
28.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3
Green Tree Servicing LLC
29.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
Green Tree Servicing LLC
30.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
Green Tree Servicing LLC
31.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
Green Tree Servicing LLC
32.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
Green Tree Servicing LLC
33.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
Green Tree Servicing LLC
34.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9
Green Tree Servicing LLC
35.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
Green Tree Servicing LLC
36.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
Green Tree Servicing LLC
37.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
Green Tree Servicing LLC
38.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
Green Tree Servicing LLC
39.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
Green Tree Servicing LLC
40.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5
Green Tree Servicing LLC
41.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
Green Tree Servicing LLC
42.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7
Green Tree Servicing LLC
43.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
Green Tree Servicing LLC
44.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
Green Tree Servicing LLC
45.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
Green Tree Servicing LLC
46.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
Green Tree Servicing LLC
47.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
Green Tree Servicing LLC
48.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
Green Tree Servicing LLC
49.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
Green Tree Servicing LLC
50.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
Green Tree Servicing LLC
51.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
Green Tree Servicing LLC
52.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
Green Tree Servicing LLC
53.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1
Green Tree Servicing LLC
54.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2
Green Tree Servicing LLC
55.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3
Green Tree Servicing LLC
56.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4
Green Tree Servicing LLC
57.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5
Green Tree Servicing LLC
58.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6
Green Tree Servicing LLC
59.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7
Green Tree Servicing LLC
60.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8
Green Tree Servicing LLC
61.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1
Green Tree Servicing LLC
62.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2
Green Tree Servicing LLC
63.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3
Green Tree Servicing LLC
64.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4
Green Tree Servicing LLC
65.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5
Green Tree Servicing LLC
66.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6
Green Tree Servicing LLC
67.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1
Green Tree Servicing LLC
68.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2
Green Tree Servicing LLC
69.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4
Green Tree Servicing LLC
70.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5
Green Tree Servicing LLC
71.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6
Green Tree Servicing LLC
72.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1
Green Tree Servicing LLC
73.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3
Green Tree Servicing LLC
74.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4
Green Tree Servicing LLC
75.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1
Green Tree Servicing LLC
76.    
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2
Green Tree Servicing LLC




        